

Exhibit 10.48


RESTRICTIVE COVENANT AGREEMENT


This RESTRICTIVE COVENANT AGREEMENT (“Agreement”) is by and between Fran Malecha
“Employee”) and Compass Minerals International, Inc. by and on behalf of itself
and any parent companies, successor companies, affiliated companies, and assigns
(hereinafter referred to collectively as “Company”).
In consideration of the employment/continued employment of Employee by Company
and as a condition of Employee’s eligibility for further bonus compensation from
Company (as applicable), Employee agrees as follows.


1.
Non-Solicitation Agreement.



a.    Acknowledgments. Employee acknowledges Company’s confidential/trade secret
information and relationships with its customers, clients, employees, and other
business associations are among Company’s most important assets. Employee
further acknowledges that, in his/her employment with Company, he/she will have
access to such information/relationships and be responsible for developing and
maintaining such information/relationships.


b.    Non-Solicitation of Employees. Employee agrees that, during Employee’s
employment with Company and for a period of 2 year(s) after termination of
Employee’s employment with Company for any reason (regardless of who initiates
such termination), Employee will not directly or indirectly, whether for
Employee’s benefit or for the benefit of a third party, recruit, solicit, or
induce, or attempt to recruit, solicit, or induce: (1) anyone employed by
Company to terminate employment with, or otherwise cease a relationship with,
Company; or (2) anyone employed by Company at any time during the immediately
preceding 12 months to provide services of any kind to a competitor of Company.
Employee further agrees that, in the event any individual within the groups
defined by (1) and (2) of this paragraph l.b. approaches Employee about
providing services to a Company competitor, Employee shall reject such approach
and not hire/otherwise engage/supervise such individual.


c.    Non-Solicitation of Customers. Employee agrees that, during Employee’s
employment with Company and for a period of 2 year(s) after termination of
Employee’s employment with Company for any reason (regardless of who initiates
such termination), Employee will not directly or indirectly solicit, divert, or
take away, or attempt to solicit, divert, or take away, the business or
patronage of any of the clients, customers, or accounts, or prospective clients,
customers, or accounts, of Company. Employee further agrees Employee will not,
for the period specified in this paragraph l .c., do business in any way with
any entity covered by this paragraph l .c.
2.
Non-Competition Agreement.

a.    Acknowledgments. Employee acknowledges Company’s confidential/trade secret
information and relationships with its customers, clients, employees, and other
business associations are among Company’s most important assets. Employee
further acknowledges that, in his/her employment with Company, he/she will have
access to such information/relationships and be responsible for developing and
maintaining such information/relationships.







--------------------------------------------------------------------------------




b.    Restriction on Competition. Employee agrees that, during Employee’s
employment with Company and for a period of 2 year(s) after termination of
Employee’s employment with Company for any reason (regardless of who initiates
such termination), Employee will not directly or indirectly compete with the
business of Company. This agreement not to compete means Employee will not,
among other things, whether as an employee, independent contractor, consultant,
owner, officer, director, stockholder, partner, or in any other capacity (1) be
affiliated with any business competitive with Company; (2) solicit orders for
any product or service that is competitive with the product or services provided
by Company; or (3) accept employment with a business that sells or buys products
or services competitive with the products or services of Company. The
restriction on competition in this paragraph extends to all geographic areas
serviced by Company.
3.
General Provisions.



a.    Legal and Equitable Relief. Employee specifically acknowledges and agrees
that, in interpreting/enforcing this Agreement, a court should honor the
parties’ intent to the maximum extent possible. As such, Employee specifically
acknowledges and agrees (1) the restrictions in paragraphs 1-2 are necessary for
the protection of the legitimate business interests, goodwill, and Confidential
Information of Company; (2) the duration and scope of the restrictions in
paragraphs 1-2 are reasonable as written; (3) in any action to enforce this
Agreement, Employee shall not challenge the restrictions in paragraphs 1-2 as
unenforceable; (4) if a court of competent jurisdiction determines the
restrictions in paragraphs 1-2 are overbroad, then such court should modify
those restrictions so as to be enforceable rather than void the restrictions
regardless of any law or authority to the contrary, it being the parties’ intent
in this Agreement to restrain unfair competition; and (5) in the event of any
actual or threatened breach, Company shall, to the maximum extent allowed, have
the right to suspend bonus payments, benefits, and/or any exercise of stock
options. Employee further specifically acknowledges and agrees any breach of
paragraphs 1-2 will cause Company substantial and irrevocable damage and,
therefore, in addition to such other remedies that may be available, including
the recovery of damages from Employee, Company shall have the right to
injunctive relief to restrain or enjoin any actual or threatened breach of the
provisions of paragraphs 1-2. Employee further specifically acknowledges and
agrees that, if Company prevails in a legal proceeding to enforce this
Agreement, then Company shall be entitled to recover its costs and fees
incurred, including its attorney’s fees, expert witness fees, and out-of-pocket
costs, in addition to any other relief it may be granted.


b.    Severability. The terms and provisions of this Agreement are severable in
whole or in part. If a court of competent jurisdiction determines any term or
provision of this Agreement is invalid, illegal, or unenforceable, then the
remaining terms and provisions shall remain in full force and effect.


c.    Assignment. Employee may not assign this Agreement. Company may assign
this Agreement in its discretion, including but not limited to any
parent/subsidiary company or successor in interest to the business, or part
thereof, of Company.


d.    Governing Law and Consent to Jurisdiction. Interpretation/enforcement of
this Agreement shall be subject to and governed by the laws of the State of
Kansas, irrespective of the fact that one or both of the parties now is or may
become a resident of a different state and notwithstanding any authority to the
contrary. Employee hereby expressly submits and consents to the exclusive
personal jurisdiction and exclusive venue of the federal and state courts of
competent





--------------------------------------------------------------------------------




jurisdiction in the State of Kansas, notwithstanding any authority to the
contrary. Employee further agrees that, in any action to interpret/enforce this
Agreement, Employee will not challenge the provisions of this paragraph 3.d.


e.    No Conflicting Agreements. Employee represents to Company (1) there are no
restrictions, agreements, or understandings whatsoever to which Employee is a
party that would prevent or make unlawful Employee’s execution or performance of
this Agreement or employment with Company and (2) Employee’s execution of this
Agreement and employment with Company does not constitute a breach of any
contract, agreement, or understanding, oral or written, to which Employee is a
party or by which Employee is bound.


f.    Disclosure of Agreement. In the event Company has reason to believe
Employee has breached or may breach this Agreement, Employee agrees Company may
disclose this Agreement, without risk of liability, to a current or prospective
employer of Employee or other business entity.


g.    Survival. The obligations contained in this Agreement survive the
termination, for any reason whatsoever, of Employee’s employment with Company
(regardless of who initiates such termination) and shall thereafter remain in
full force and effect as written. The obligations contained in this Agreement
also survive the promotion, transfer, demotion, and/or other change to the
terms/conditions of Employee’s employment, regardless of reason, and shall
thereafter remain in full force and effect as written.


h.    Nature of Agreement. This Agreement constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements or understandings, if any, between the parties with respect to such
matters. This Agreement may be modified or amended only by an agreement in
writing signed by both parties. This is not an employment agreement.


i.    No Waiver. The failure of either party to insist on the performance of any
of the terms or conditions of this Agreement, or failure to enforce any of the
provisions of this Agreement, shall not be construed as a waiver or a
relinquishment of any such provision. Any waiver or failure to enforce on any
one occasion is effective only in that instance, and the obligations of either
party with respect of any provision in this Agreement shall continue in full
force and effect.


BY COMPLETING AND EXECUTING THIS AGREEMENT, LEGAL RIGHTS AND DUTIES ARE CREATED.
EMPLOYEE IS HEREBY ADVISED TO CONSULT INDEPENDENT LEGAL COUNSEL AS TO ALL
MATTERS CONTAINED IN THIS DOCUMENT.




January 2, 2013
 
/s/ Francis J. Malecha
 
Date
 
[Employee]
 
 
 
 
 
 
 
 
Compass Minerals International, Inc.
 
 
 
 
 
 
January 5, 2013
 
By:
/s/ Bradley J. Bell
 
Date
 
Title: Director & Chair, Compensation Committee
 






